Citation Nr: 1215835	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  95-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertensive cardiovascular disease and myocardial ischemia, to include as secondary to service-connected hypertension. 

2.  Entitlement to service connection for a cervical spine disability (neck disability), to include as secondary to service-connected low back strain with bulging discs at L4-5 and traumatic arthritis. 

3.  Entitlement to a rating in excess of 20 percent prior to May 27, 1997, for low back strain with bulging discs at L4-5 and traumatic arthritis. 

4.  Entitlement to an increased rating for low back strain with bulging discs at L4-5 and traumatic arthritis, currently evaluated as 40 percent disabling. 

5.  Entitlement to an initial evaluation in excess of 30 percent for dysthymia. 

6.  Entitlement to an initial compensable rating for neurogenic bowel dysfunction. 

7.  Entitlement to an earlier effective date earlier than March 20, 1998, for the grant of secondary service connection for a neurogenic bladder with urinary incontinence. 

8.  Entitlement to an effective date prior to May 27, 1997, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement service connection for residuals of a stroke; whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, to include as secondary to service-connected low back strain with bulging L4-5 and traumatic arthritis; whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include as secondary to service-connected low back strain with bulging L4-5 and traumatic arthritis; and entitlement to special monthly compensation (SMC) based upon the aid and attendance of another or housebound status, are the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from November 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

The Veteran appeared at both local and Board hearings with regard to the above claims, including a videoconference hearing before the undersigned Veterans Law Judge in March 2006.  Transcripts of the conducted hearings have been associated with the claims folder.  

The issues of entitlement to service connection for hypertensive cardiovascular disease and myocardial ischemia, to include as secondary to service-connected hypertension, and for a cervical spine disability, to include as secondary to service-connected low back strain with bulging discs at L4-5 and traumatic arthritis, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's dysthymic disorder did not result on more than "definite" impairment and has not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships during the course of the appeal

2.  The Veteran's low back strain with bulging discs at L4-5 and traumatic arthritis has caused persistent symptoms compatible with neurological impairment with characteristic pain and other neurological findings, with little intermittent relief, and severe limitation of motion throughout the course of the appeal.  

3.  The Veteran's neurogenic bowel dysfunction reveals normal sphincter control with fecal leakage only after taking a laxative, which is slight and does not require the use of a pad.  

4.  The Veteran's claim for service connection for bladder dysfunction was denied by the Board in a May 1994 decision.  

5.  The Veteran's claim for bladder problems as secondary to his service-connected low back disorder was received on March 25, 1998. 

6.  VA treatment records associated with the claims folder reveal a diagnosis of neurogenic bladder secondary to back pain, dated March 20, 1998.  

7.  It was factually ascertainable that the Veteran was unable to maintain or obtain gainful employment as a result of his service-connected low back disorder as of August 18, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 30 percent for dysthymic disorder with depression have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (1996 & 2011).

2.  The criteria for a 60 percent evaluation for low back strain with bulging discs at L4-5 and traumatic arthritis have been met from April 5, 1990.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293 (2003), Diagnostic Codes 5242, 5243 (2011).

3.  The criteria for a compensable evaluation for service-connected neurogenic bowel dysfunction have not been met at any time.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7332 (2011).

4.  The criteria for an effective date earlier than March 20, 1998, for the award of service connection for bladder dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.400 (2011).

5.  An effective date of August 18, 1992, for the assignment of a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Dysthymic Disorder

The schedular criteria for rating psychiatric disabilities were revised effective November 7, 1996, during the pendency of the veteran's appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 1996). 

Prior to the amendments effective November 7, 1996, a 30 percent evaluation was warranted when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The term "definite" means in this context "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability which is "more than moderate but less than rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002). 

An evaluation of 50 percent required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels be so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the ability to establish and maintain effective or favorable relationships with people be severely impaired and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

The applicable criteria in effective prior to November 7, 1996, provided a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.

Effective November 7, 1996, dysthymic disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under Diagnostic Code 9433, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his claim, the Veteran was afforded a VA examination in December 1993.  At the time of the examination, the Veteran was found to be well developed and nourished, appropriately dressed, and adequately groomed.  There was no flight of ideas or any speech impairment.  The Veteran's mood was depressed and he was mildly irritable.  His affect was generally restrictive but occasionally reflective of pain.  He denied hallucinations and expressed no identifiable delusions.  He also denied homicidal or suicidal thoughts.  He was oriented times four.  Remote, recent, and immediate recall were good.  He appeared to be of average intelligence.  Judgment and insight were noted to be good and abstracting ability was found to be adequate.  

A June 1994 psychiatric evaluation performed in conjunction with the Veteran's request for Social Security Disability benefits found the Veteran to be well nourished and to look his stated age.  He wore dark glasses during the interview and had very poor eye contact.  He was unshaven and had a three to four day beard.  He was noted to be tense and anxious during the interview.  The Veteran showed tremulous in his voice and in his upper extremities.  He also gritted his teeth and sighed.  He talked in a monotone voice and showed considerable psychomotor retardation.  He was oriented to time, place, person, and situation.  He was very tense, anxious, and irritable.  He appeared to be on the verge of exploding on several occasions.  The Veteran had a depressed affect and mood.  He denied delusions but did have some ideas of reference.  He was not having any hallucinations but was having illusions.  He heard someone call his name who he thought was his mother.  The Veteran had intact remote memory and some mild problems with recent memory.  He had moderate problems with immediate recall.  The Veteran appeared to be functioning in the average range of intelligence.  His abstract thinking was described as fair and he was found to have fair judgment but limited insight into his problems.  He admitted to recurrent suicidal ideations and poor self-esteem with feelings that he would be better off dead.  The Veteran had recurrent homicidal ideation towards his back doctors but had no homicidal plans.  The examiner rendered diagnoses of major depression, single episode. 

The examiner indicated that the Veteran appeared to be very angry, irritable, and depressed.  He stated that he did not believe that he could perform routine repetitive tasks.  He further indicated that the Veteran would have difficulty interacting with co-workers and receiving supervision and that he showed significant problems with concentration and attention.  He was competent to handle his funds.  Prognosis was guarded.  He was noted to have some difficulty with routine hygiene, grooming, activities, and domestic chores.  He also was found to have rather poor basic communication and social skills.

At the time of an August 1995 VA examination, the Veteran was found to be well nourished and appropriately dressed.  He was also adequately groomed.  Speech was mildly pressured. There were no flight of ideas or loosening of associations.  His mood was depressed and slightly anxious.  His affect was consistent with his mood.  The Veteran denied having hallucinations and expressed no clearly identifiable delusions.  He also denied homicidal or suicidal thoughts.  He was oriented times four and recent, remote, and immediate recall were good.  He was of average intelligence.  Judgment to avoid common danger was good.  Abstracting ability was adequate and insight was fair.  The examiner rendered diagnoses of factitious disorder, psychogenic pain disorder, and major depression with psychotic features.  

At his August 1998 RO hearing, the Veteran testified that he had nightmares and difficulty controlling his anger.  He also reported hearing voices and having loss of memory.  He noted receiving monthly treatment for his problems.  He stated that he did not get along with people very well.  The Veteran noted being on medication for his depression.  

The Veteran was afforded an additional VA examination in February 1999.  Mental status examination revealed he was well nourished, appropriately dressed, and adequately groomed and that he exhibited no unusual motor activity.  Speech was fluent with no flight of ideas or looseness of association.  His mood was depressed as was his affect.  He denied hallucinations during the interview.  The Veteran expressed no identifiable delusions.  He denied suicidal or homicidal thoughts.  He was oriented to person, place, situation, month, and year, but could not give the day of the month.  Remote and recent memory were adequate.  Immediate recall was mildly impaired.  The Veteran was estimated to be of low average intelligence.  Judgment to avoid common danger was adequate.  The Veteran would not attempt to interpret proverbs and his insight was noted to be fair.  The examiner rendered diagnoses of major depressive disorder with current severe psychotic features and pain disorder associated with psychological factors.  The examiner assigned a GAF score of 60.  He noted that the Veteran gave a history of major depression aggravated by chronic back pain which moderately affected his ability to sustain gainful employment such as relating to co-workers, accepting supervision, and concentrating.  

At the time of a February 2008 VA examination, the Veteran reported that he had not been able to work since 1992 because of physical disability.  He had been married to his second wife since 1998.  They had a seven year old child.  Mental status examination revealed he was oriented times four.  He was casually dressed and well groomed.  He was cooperative and attentive and there was no guarding or evasiveness.  Psychomotor activity was normal and there was adequate eye contact.  His mood was tolerable and his affect was irritable and restricted.  Speech had a normal rate and rhythm and speech amount was also normal.  He was goal directed and coherent.  He denied suicidal/homicidal ideation.  He reported auditory hallucinations when his back flared.  Memory was intact and abstraction was normal.  Insight was limited, and as to judgment, he was able to protect himself from common dangers.  

It was the examiner's impression that the Veteran had a dysthymic disorder.  He assigned a GAF score of 60, which he noted reflected mild impairment in social functioning.  The examiner indicated that the impact of the somatic illnesses should be carefully evaluated in relationship to employability.  The mental status findings did not demonstrate any major limitations which would preclude employment.  He stated that there were no observable impairments in thought processes or communication skills.  

At the time of a September 2009 VA examination, the Veteran stated that he felt depressed all the time and had crying spells about three times per week.  He also reported having low energy and fatigue on a daily basis as well as low self-esteem.  He noted having difficulty falling and staying asleep.  The Veteran reported having both auditory and visual hallucinations.  He noted seeing shadows on a daily basis and would hear voices two times per week when he pain became worse.  The Veteran reported having difficulty focusing and maintaining attention for a long time.  He would get easily distracted by his pain.  He denied any history of suicidal attempts, physical violence, or homicidal ideation.  He reported having irritability and angry outbursts on a daily basis.  The frequency of his symptoms occurred two times to three times per week and were mild but chronic in nature.  His prognosis was guarded.  

The examiner stated that the Veteran would be unable to hold any type of job and unable to focus or concentrate long enough to complete everyday tasks and would be unable to follow simple instructions or tasks in a work situation on a consistent basis because of his physical problems.  From a psychiatric point of view, there were no major limitations that would be a hurdle for his acquiring any gainful employment.  

The Veteran reported that he was very irritable due to the pain and that this had caused him to slap his son on one occasion.  He noted that the main hurdle between himself and family members was anger and irritability.  He reported not having too many friends and stated that he did not like to socialize.  He liked to clean the house and keep up the yard and he sometimes would go out fishing when his friends called him.  

The examiner noted that the Veteran had a tendency to be easily provoked in social interactions and had frequent arguments with his neighbors and in-laws.  He was unable to build or maintain satisfactory interpersonal relationships with family members and friends.  

Mental status examination revealed he was casually dressed and had good eye contact.  His grooming was good as was his personal hygiene.  His physical appearance was healthy, except he was a little bit tired because of pain.  His psychomotor activity was normal except he would stand up every now and then because of back pain.  He was polite and cooperative and his speech had a normal rhythm with no speech defect.  The Veteran spoke clearly and the communication was informative.  He appeared interested and attentive and communication was relevant.  He also appeared to be a reliable reporter.  His affect was normal and at times he talked about his relationship with his wife and son.  He had tears in his eyes saying that his pain caused his angry outbursts and bad temper which were affecting his loved ones.  His mood was depressed throughout the interview.  

His thought process was logical, relevant, and coherent with no evidence of tangential thinking, loose association, flight of ideas, or thought blocking.  There was no evidence of psychotic process; however, he did admit that he had both auditory and visual hallucinations which he realized were not real, and he linked it to the severity of his pain.  There were no delusions and he denied suicidal and homicidal ideation.  

As to cognitive functions, the Veteran was alert, coherent, and oriented times three.  His intellectual functions showed he was functioning at a level of average intelligence and he had an adequate fund of knowledge.  He had good immediate recall but poor delayed recall.  This indicated that he had problems in the concentration area.  Recent and remote memory were intact as were judgment and insight.  Cognitive functions were within normal limits except for deficits in his ability to concentrate and retain, with delayed recall being affected.  

The examiner rendered a diagnosis of early onset dysthymic disorder and assigned a GAF score of 61.  The examiner stated that the mental status examination and past psychiatric history did not manifest any substantial impairment that would enable him to acquire or maintain gainful employment.  All hurdles in his ability to acquire gainful employment were derived from his chronic pain condition.  The examiner indicated that the Veteran had mildly impaired social functioning.  He stated that the current GAF score of 61 reflected mild impairment in employment and social functioning due to dysthymic disorder.  The Veteran's prognosis was guarded.  

The Veteran underwent an additional VA examination in October 2011.  At the time of the examination, the Veteran was noted to have depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He did not have panic attacks that occurred weekly or less often; impairment of short or long term memory; mild memory loss; memory loss with regard to names of close relatives, own occupation or own name; flattened affect; circumstantial, circumulatory, or stereotyped speech; illogical, irrelevant, or obscure speech; difficulty understanding complex commands; impaired judgment, impaired abstract thinking; gross impairment in thought processes or communication; disturbances of mood or motivation; difficulty establishing and maintaining effective work or social relationships; or difficulty in adapting to stressful circumstances, including work or a worklike setting.  

He also did not have an inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; or disorientation to time or place.  

The examiner diagnosed the Veteran as having a dysthymic disorder.  He assigned a GAF score of 60.  He indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran stated that he remained married although the relationship was "rocky".  He indicated that his relationship with his children was "pretty good".

The examiner indicated that the Veteran reported increases in anger outbursts and social isolations since the last examination; however, it appeared that he had been responding well to treatment.  The examiner stated that there did not appear to be a significant worsening in symptomatology since the previous examination.  

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442. 

The evidence of record does not show the Veteran to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and-long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

The Veteran has not been found to be inappropriately dressed or groomed at the time of any outpatient visit or examination.  There has also been no neglect of personal hygiene noted at anytime with the exception of the June 1994 examination, wherein he was noted to have a four or five day old beard.  The Veteran has also not reported having panic attacks on a weekly basis.  There have also been no findings of irregular speech on any examination or in any treatment record and the Veteran's thought process has not been described as illogical and incoherent and/or remarkable.  Objective medical findings did not reveal any evidence of difficulty understanding complex commands or major problems with concentration or memory disturbances.  Impairment of short and long term memory has also not been demonstrated and the Veteran's insight and judgment have been described as no less than fair or adequate. 

The Veteran has also been found to be alert and oriented.  As to disturbances of motivation and mood, the Board notes that the Veteran has been found to be, and has been described as anxious and irritable; however, there has been no demonstration that he is unable to control his anger or that it has led to any episodes of rage or incidents where he has recently hurt himself or others, other than his report of having hit his child on one occasion.  

In addition, at the time of the Veteran's VA examinations, he has been assigned a GAF score of no less than 60.  As noted above, such a score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran continues to be married and has a relationship with his son and stepson.  While the Veteran is unemployed, the VA examiners have indicated that this is as a result of his physical problems and that his psychiatric condition, by itself, would not prevent him from obtaining or maintaining employment.  Simply stated, while the Veteran clearly has problems associated with this disability, if he did not there would be no basis for the current evaluation, let alone a higher evaluation. 

The weight of the evidence is to the effect that the Veteran has few of the symptoms contemplated in the criteria for an evaluation in excess of 30 percent, and has social and occupational impairment that is at worst in the moderate range.  He has not met or approximated the criteria for an evaluation in excess of 30 percent at any time during the course of the appeal.  

Low Back

Under the old rating criteria in effect prior to September 23, 2002, under Diagnostic Code 5292, a 10 percent disability evaluation was warranted for slight limitation of motion of the lumbar spine.  A 20 percent disability evaluation was warranted for moderate limitation of the lumbar spine.  A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292. 

Under the old rating criteria, effective prior to September 23, 2002, a 20 percent disability evaluation was also assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability evaluation was assigned for severe intervertebral disc syndrome, with intermittent relief.  A 60 percent evaluation was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Code 5293. 

A 20 percent disability evaluation was assigned for lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position.  A 40 percent disability evaluation was assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295. 

With regard to the rating criteria under Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 

For purposes of evaluations under this version of Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) to Diagnostic Code 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3) provided that if intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The regulations regarding diseases and injuries to the spine were again revised effective September 26, 2003.  Under these revised regulations, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine                                                            100

Unfavorable ankylosis of the entire thoracolumbar spine                                      50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine                                                                                              40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine                                                                                         30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis                                                                                                                20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height                                  10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

The criteria for evaluating intervertebral disc disease were essentially unchanged, except that the diagnostic code for that disability was changed to 5243.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000). 

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In conjunction with his claim, the Veteran was afforded a VA examination in September 1990.  At the time of the examination, the Veteran reported that he had constant low back pain which varied in severity.  Aggravating factors included activities such as lifting, bending, twisting or stooping.  Prolonged sitting and standing was also noted to be painful.  The Veteran described radiation into both legs with numbness and tingling in the legs and feet.  He wore a TENS unit.  

Physical examination revealed that he walked with an unremarkable gait pattern.  The Veteran was able to stand erect.  There was no evidence of paravertebral muscle spasm but he did have mild generalized tenderness to palpation over the lumbar region.  Range of motion was described as markedly limited with 35 degrees of flexion without reversal of the lordotic curve and only 15 degrees of extension.  Supine straight leg raising testing revealed that even minimal lifting of the legs caused lower back pain.  He was able to perform a full squat and rise and he performed a satisfactory heel and toe walk.  Reflexes and sensation were intact in the lower extremities.  The examiner rendered a diagnosis of chronic low back pain with history of injury, mild bulging of L4-5 disc.  

In a February 1991 outpatient treatment record, the Veteran complained of low back pain and paresthesia in the bilateral lower extremities in the calf and the sole of the foot.  Physical examination performed at that time revealed flexion to 40 degrees.  The Veteran had nondermatomal sensory deficit in the left lower extremity worse in the left foot.  

In an April 1991 outpatient treatment record, the Veteran was noted to have chronic low back pain with radiation to the right and left legs.  At the time of a May 1991 outpatient visit, the Veteran was noted to have a long history of lower back pain.  He reported having a burning type paresthesia in the posterior thigh and calf but no real radiculopathy.  Sensory examination revealed decreased pinprick sensation in the lateral aspects of both feet.  

A June 1991 outpatient treatment record noted that the Veteran had numbness in both legs.  Physical examination revealed decreased sensory deficit in the lateral aspect of the thighs, bilaterally.  At the time of an August 1991 outpatient visit, the Veteran again reported having low back pain and numbness radiating into his legs.  Sensory examination revealed decreased sensation in the thighs.  

In a November 1991 report, the Veteran's private physician G. T., M.D., stated that the Veteran's back bothered him all the time.  Physical examination revealed that the Veteran moved very cautiously.  He was tender in his lower lumbar area and the muscles in his back seemed rather tight.  Examination of the legs revealed very tight hamstrings, bilaterally.  He had back pain produced on straight leg raising at about 45 degrees but no true radiating pain.  Neurological examination of the lower extremities revealed some stocking type hypesthesia of the left lower leg that did not fit a dermatome pattern.  The Veteran had absent Achilles reflexes bilaterally, but not symmetrical.  He could not detect any weakness.  

At the time of a January 1994 VA examination, the Veteran indicated that his back and both of his legs hurt and that the pain went to the bottom of his feet.  His left foot was worse than his right.  He reported that he could hardly walk on concrete and that on a smooth surface he could walk 100 yards and drive one mile.  The Veteran took several medications.  He used a cane in his right hand and had a corset on.  

Physical examination revealed he moved very cautiously and deliberately, with weight bearing on the left side.  He was able to get on his toes but stated that walking on his heels caused more pressure, worse on the left side.  He stood with a splinted back, fairly symmetrical, until he started to flex and then shifted to a right list.  He had flexion to 30 degrees, extension of less than 5 degrees, bending to 15 on the left and 20 on the right, and rotation to 20 on the left and 15 on the right with description of pulling sore joints.  Knee jerks were 2+ and ankle jerk was 2+ on right and 1+ on the left.  Sensory pattern was indefinite but there was diminished sensation on the lateral toes on both sides.  Any strength, knee extension, sitting and straight leg raising testing was resisted and very painful with 40 degrees limitation on the left and 35 on the right.  There was a description of pain down the back of the legs and with Ober's from the back to the inner thigh.  Ely's referred to the back and apparent tenderness at about the L4 with description of pain and spread down the legs with even light touch.  

At the time of a May 1995 VA examination, the Veteran reported having back pain with numbness down both legs and throbbing in his front thighs, back, and chin.  He complained of bladder urgency and constipation.  

Physical examination revealed some excessive pain behaviors.  He had a great deal of difficulty getting up and down.  He was hesitant to leave his cane but could walk without it.  He hopped and would not bear full weight on his right leg.  When asked to do so, he indicated that it hurt his lower back.  He would not straighten and stood in a flexed position.  He could get off and on the table without assistance.  The lumbar spine was diffusely tender in the paraspinous muscles from T11-S1.  There was no focal tenderness and no spasm was detected.  Range of motion revealed forward flexion to 15 degrees, with severe pain being reported at that time.  Extension was limited from 5 to 10 degrees, with pain being reported.  Lateral bending was limited to 10 degrees, bilaterally, which the examiner indicated was probably self-limiting because of pain.  Straight leg raising elicited severe back pain and full extension at the knee elicited pain in both calves.  The Veteran did not attempt to dorsiflex or plantar flex and he did not attempt to heel or toe walk because it caused severe back pain.  

Neurological examination did not reveal any focal findings.  Reflexes were 2+ to 3+ at the knee and 2+ at the ankle, bilaterally.  Dorsiflexion and plantar flexion were weak and due to poor effort since the Veteran did not even muscle contract or attempt to do so.  There was no definite atrophy and no fasciculation of muscles in the quadriceps, lower extremities, or about the ankles.  

It was the examiner's impression that the Veteran had long standing low back pain of undetermined etiology.  

The Veteran underwent an additional VA examination in October 1995.  Physical examination revealed that the Veteran was very careful and reluctant about walking without a cane.  He stated that his left leg was worse than his right.  He moved as though he were unsteady and cautious and stood with his knees flexed and his back splinted.  With encouragement, the Veteran could flex to 25 to 30 degrees but complained bitterly of low back pain, the same with extension of 5 degrees and then 10 degrees.  Side bending was to 20 degrees and rotation was to 15 degrees.  The lower extremity reflexes were symmetrical.  The Veteran also had symmetrical leg lengths and circumference.  Straight leg raising was limited to 20 degrees.  As the Veteran lied prone, there was apparent tenderness in the lumbosacral area, especially over all three, four, and five spinous process and with pressure, the Veteran described tingling down the backs of his legs, especially the left one and into the feet but without a pattern.  The examiner could demonstrate no pattern of muscle weakness or sensory loss but pressure in the sciatic notch was described as making a tingle down the legs.  

It was the examiner's impression that the Veteran had a history of low back strain and symptoms of nonspecific neuritis but with apparent magnification of subjective features so that particular nerve root involvement could not be identified.  The Board finds that such a finding provides evidence against this claim.

The Veteran was afforded an additional VA examination in June 1997.  He complained of low back pain radiating into his feet at that time.  

Physical examination revealed he stood erect without pelvic obliquity or scoliosis.  There was no tenderness over the spinous process.  Flexion was to 5 degrees, extension was to 20 degrees, and right and left lateral bending were to 20 degrees.  Axial compression caused pressure in the lower back, which the Veteran indicated was mildly painful.  Simulated rotation also caused pain in the lower back.  The examiner noted that this type of rotation should not have caused pain.  Straight leg raising caused pain at 70 degrees.  

Neurologic examination revealed that the deep tendon reflexes were hypoactive but equal in the knees and ankles, bilaterally.  The Veteran could heel and toe walk without difficulty.  He could squat and rise from the squatting position.  The examiner could detect no motor weakness or sensory deficit in the lower extremities and there was no evidence of atrophy.  The legs were equal in circumference.  

The examiner indicated that the Veteran had degenerative disc disease on the basis of his MRI.  He stated that the loss of motion could be due to a variety of causes such as structural abnormalities, muscle spasm, or voluntary restraint.  

At the time of a January 1998 VA examination, the Veteran described chronic low back pain aggravated by any attempts at bending, lifting, or carrying.  Prolonged sitting, driving, or riding in a car for extended periods caused increased pain.  He described the pain radiating out of both legs to the feet.  

Physical examination revealed the Veteran moved slowly with a slight limp on the left.  Examination of the back revealed he was able to stand erect.  No spasm was noted but the veteran did have tenderness of the lower back.  Flexion was to 35 degrees, while extension was to 20 degrees.  He had complaints of pain with extension and flexion.  Reflexes were intact at the knees and ankles.  Sensation testing revealed subjective complaints of decreased sensation to pinprick over the lateral aspect of the right foot and on the medial aspect of the left foot. 

At the time of a February 1999 VA examination, the Veteran complained of severe back pain.  He reported that it was 7 out of 10 most often, and 10 out of 10 at its worst.  Pain radiated down both lower extremities with pain and tingling and at times weakness.  

Physical examination revealed that he walked with a straight cane and wore a corset.  There were no gait deviations but he did walk slowly.  He could heel and toe walk.  He was able to stand on one lower extremity at a time and was able to squat and rise without any assistance.  

Physical examination revealed no paraspinal tenderness or tenderness over the sacroiliac joint.  Flexion was to 30 degrees with severe pain.  Extension was to 20 degrees with severe pain.  Left lateral flexion was to 20 degrees while right was to 18 degrees.  Rotation was to 40 degrees.  Straight leg raising was to 45 degrees.  There was marked bilateral hamstring tightness.  While sitting, the Veteran could not perform the straight leg test.  Deep tendon reflexes were 2+ in the knees and 1+ in the ankles.  Sensory function examination to pinprick was subjective dullness throughout the lower extremities.  He felt somewhat sharp on the skin of the back.  It was the examiner's impression that the Veteran had status post L4-5 laminectomy, chronic low back pain, and degenerative joint disease of the lumbosacral spine.  

At the time of his July 2003 videoconference hearing, the Veteran reported that his back condition had increased in severity.  He stated that his back caused pain all the way down to his feet.  

At the time of a July 2004 VA examination, the Veteran reported having constant back pain ranging in intensity from 6 to 10, 24 hours per day.  He also noted that having to sit for extended periods of time caused him to have numbness radiating down both legs.  He reported that his symptoms were far worse in the Winter.  He indicated that he had been to the emergency room for Toradol shots.  The Veteran stated that he constantly had to change positions.  He reported that he had constant tingling and burning and ache-like sensation in both legs that varied in intensity from 2 to 10 throughout the day.  Standing tended to exacerbate this condition.  He noted that he was never free from back pain or numbness no matter what position he was in.  He had not been put on bed rest.  

Examination revealed the Veteran had a normal gait and posture and that he used no assistive devices.  He did assist himself in and out of the chair using both arms.  Examination of the back revealed straightening of the normal lordotic curve with tightness to the paralumbar muscles.  Straight leg raising was positive, bilaterally.  Reflexes were 2+ and equal.  There was no evidence of muscle atrophy of the lower extremities.  The Veteran was able to stand on his toes and heels and could partially squat.  He had flexion to 30 degrees and extension to 10 degrees.  Lateral flexion and rotation were to 15 degrees, bilaterally.  All ranges of motion were limited by pain.  The Veteran had generalized numbness in the perianal area and down the medial and lateral aspects of both legs to light touch.  

It was the examiner's impression that the Veteran had degenerative disc disease of the lumbar spine with nerve root involvement, bilaterally.  

At the time of a February 2008 VA examination, the Veteran complained of low back pain that radiated down both legs to the calf area with intermittent numbness and tingling in both legs.  His symptoms increased with prolonged sitting, bending, lifting, and walking.  There had been no physician prescribed bed rest and the Veteran indicated that he did not have flare-ups.  He reported that he could not do anything due to his back.  

Physical examination revealed that he walked with a normal gait and toe walked without difficulty.  Range of motion revealed flexion to 45 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  He complained of pain at the endpoint of all motion.  The examiner noted that the Veteran exhibited better range of motion when getting dressed and undressed.  Deep tendon reflexes revealed 3+ knee jerk and 2+ ankle jerk.  Straight leg raising was to 45 degrees, bilaterally.  Sensation was intact to light touch in both feet.  The Veteran could straight leg to 70 degrees in a sitting position.  Repetitive motion did not change the range of motion.  It was the examiner's impression that the Veteran had a status post laminectomy and disc excision L4-5, times two.  

The examiner noted that the Veteran exhibited 5/5 positive Waddell signs on examination which indicated rather extreme exaggeration in pain behavior.  For this reason, he was unable to determine his present level of physical impairment.  He stated that he could not address the DeLuca provisions without resort to speculation.  

At the time of a September 2009 VA examination, the Veteran reported having constant sharp, aching, throbbing, and burning pain involving his entire back from his neck to his low back, radiating down the entire aspect of both arms and legs.  He had constant numbness and tingling in all his extremities with weakness in both legs and hands.  

Physical examination of the back revealed no paraspinal tenderness or tightness.  Straight leg raising was positive at 60 degrees in both legs while seated.  Forward flexion was to 45 degrees with groaning at the end of range which did not change after repetition.  Extension was to 30 degrees with groaning at the end of range of motion.  Left and right lateral flexion were to 30 degrees and left and right rotation were to 30 degrees with groaning at the end of all ranges of motion.  The ranges of motion did not change with repetition.  All extremities had normal bulk and tone.  Sensation was decreased to pinprick in all extremities in no specific dermatomal pattern.  Strength was 5/5 in both legs and arms.  Deep tendon reflexes were 2+ and symmetrical in all extremities.  The Veteran could stand on one leg and toe and heel walk.  His gait was slow but non-antalgic without an assistive device.  The examiner stated that DeLuca provisions could not be clearly delineated.  During a flare-up, the Veteran could have further limitations in his truncal range of motion as well as an increase in his back pain affecting his functional capacity but he could not estimate this without resort to speculation.  

At the time of a September 2011 VA examination, the Veteran reported having pain in his back and tingling and numbness in his lower extremities.  The lumbar pain was 24 hours per day.  There was also a stocking pin sensation that radiated down the left lower extremity and he had burning, tingling, and numbness radiating down the lower extremities all the time.  The Veteran had to go to bed for pain relief.  He had flare-ups which were precipitated by cold weather.  The pain increased in the back and lower extremities with flare-ups.  Flare-ups occurred twice a week.  The flare-ups would last 24 hours.  

Range of motion testing revealed flexion to 35 degrees; with pain at 35 degrees. Extension was to 10 degrees.  Left and right lateral flexion were to 15 degrees while right and left rotation were to 20 degrees.  The Veteran was able to perform repetitive motions.  Flexion increased to 40 degrees while all other ranges of motion remained the same.  The Veteran did not have guarding or muscle spasm of the lumbar spine.  He also did not have muscle atrophy in the lower extremities.  Reflex examination revealed that the Veteran had 2+ reflexes for the knees and ankles.  The Veteran had decreased sensation to light touch in the left lower extremity.  Straight leg raising testing was positive, bilaterally.  The Veteran was found to have radiculopathy.  He was noted to have paresthesia and numbness on the right and left lower extremities of mild degree.  There had been no incapacitating episodes in the past 12 months.  The examiner  rendered a diagnosis of degenerative disc disease.  

Resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent evaluation for the Veteran's service-connected low back disorder have been met under the regulations in effect prior to September 23, 2002, from the date of his request for an increased evaluation received on April 5, 1990.  The Veteran has been shown to have persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological findings with little intermittent relief since this time.  Specifically, the Board notes the Veteran's reports of tingling and numbness during numerous VA examinations and in VA treatment records since this time.  The Board notes that in addition to the Veteran's complaints of constant pain, he has been shown to have extremely limited range of motion.  The Board notes that this is the highest schedular disability evaluation assignable under Diagnostic Code 5293.

As it relates to the VA regulations changes in September 2002 and in September 2003, the Board notes that while the Veteran has been shown to have limitation of motion to less than 30 degrees of forward flexion on several VA examination reports, which would warrant a 40 percent disability evaluation based upon range of motion, he has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.   

Although the Board notes that the Veteran has been shown to have radiculopathy into both lower extremities throughout the course of the appeal, the neurological impairment in either lower extremity has been shown to be no more than mild in nature, which would warrant no more than a 10 percent disability evaluation for each lower extremity under the Diagnostic codes relating to neurological impairment of the lower extremities.  See DCs 8520, 8521.  Thus, even if the Board were to combine the 40 percent disability evaluation based upon range of motion under the new criteria and combine that with separate 10 percent disability evaluations for each lower extremity based upon neurological impairment, this would equate to no more than the 60 percent disability evaluation which has currently been assigned.  

Neurogenic Bowel Dysfunction

Service connection is currently in effect for neurogenic bowel dysfunction which is currently rated under 7599-7332.  The Board notes that impairment of sphincter control of the rectum and anus are evaluated under Diagnostic Code 7332.  Diagnostic Code 7332 rates an impairment of sphincter control that is healed or slight, without leakage, as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2011).

At the time of an August 1999 VA examination, the Veteran reported having constipation.  He noted taking a laxative at least once a week or every two weeks and taking a stool softener or Metamucil.  He usually took a laxative.  He also reported getting an over-the-counter liquid in a green bottle.  He noted sometimes having leakage of his bowels without knowing it.  If he took a strong laxative, he could not hold his bowels.  He reported having to remain close to the bathroom after taking the laxative.  He noted having stool leakage a few times per week.  It was not a complete bowel movement just some staining.  He did not wear pads, depends, etc.  He usually knew when he was going to have a bowel movement because he had some itching around the anus.  

Physical examination revealed the abdomen was without organomegaly or masses.  He had some very mild tenderness in both lower quadrants with no rebound tenderness.  Bowel sounds were normoactive and rectal examination revealed a fairly good sphincter tone.  The examiner rendered a diagnosis of history of bowel dysfunction as likely as not secondary to back condition.  He noted that the Veteran did not have complete loss of sphincter control or extensive leakage.  

At his July 2003 videoconference hearing, the Veteran complained of having constipation and pain on his left side.  He noted using a stool softener to try and help with that problem.  He indicated that after he took the laxative he could not leave his home.  He stated that he had had one accident and had developed hemorrhoids as a result of this.  He indicated that he did not wear any protective products to prevent accidents.  He testified that tests had been run but they had found nothing.  

At the time of his September 2009 VA examination, the Veteran was noted to not have stool incontinence.  

At the time of an October 2011 VA examination, the Veteran was found to have impairment of rectal sphincter control.  The Veteran reported that his bowel problems started more than 10 years ago.  He noted having constipation and taking Docusate 100 mgs. daily.  He indicated that he took Miralax once a week which would produce a bowel movement the next day.  If his bowel movements were too loose, he would use tissue between his buttocks because he would have leakage.  This only occurred if he took Miralax.  The Veteran was noted to have mild internal hemorrhoids.  There were no problems with rectal stricture.  As to impairment of sphincter control, the Veteran was noted to have slight leakage if he took Miralax.  He did not wear pads.  There were no problems with regard to rectal prolapse.  

Physical examination revealed normal findings with no external hemorrhoids, anal fissures, or other abnormalities.  Sphincter tone was reported as good.  There were no scars found related to this condition.  The Veteran's rectum/anus problems did not have an impact on his ability to work.  

A compensable evaluation is not warranted as the Veteran has not been shown to have constant slight or occasional moderate leakage.  The Veteran has indicated that he only has slight leakage after taking a laxative.  Impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad have also not been demonstrated.  Therefore, a compensable disability evaluation is not warranted.  The Board is sympathetic to the Veteran's beliefs that a higher disability evaluation is warranted; however, the objective medical evidence is more probative and demonstrates that a compensable disability evaluation is not warranted at any point in time throughout the appeal period.  

Earlier Effective Date for the Grant of Service Connection for a Neurogenic Bladder Disorder

The Veteran seeks an effective date earlier than March 25, 1998 for the award of service connection for a neurogenic bladder disorder.  He alleges that the effective date should be the date of claim for his initial back disorder.  

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose whichever is later.  38 C.F.R. § 3.400(r). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways:  By a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) "A decision by the Board is subject to revision on the grounds of [CUE]. If evidence establishes the error, the prior decision shall be reversed or revised.").  Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005). 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for death benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.152.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits. In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

In May 1994, the Board service connection for bladder dysfunction, to include as secondary ot his service-connected low back disorder.  

In June 1994, the Veteran requested an increased evaluation for his low back disorder and other disabilities.  

Review of the record reflects that the Veteran again formally requested service connection for a bladder disorder as secondary to his service-connected low back disorder as part of a notice of disagreement with a prior rating determination, and that this was received on March 25, 1998.  

While the evidence shows that the Veteran's bladder dysfunction is related to his service-connected back disorder, he did not submit a claim for a bladder dysfunction until March 25, 1998.  However, the Board notes that in a VA treatment record dated March 20, 1998, the Veteran was diagnosed as having a neurogenic bladder secondary to his service-connected back disorder.  While the Board notes that the Veteran's private physician submitted a statement dated March 10, 1998, indicating that the Veteran had a neurogenic bladder related to his service-connected low back disorder, the document was not received until March 25, 1998.  With regard to private treatment records, date of receipt governs as it relates to effective date claims.  Therefore, the Board finds that the proper effective date for the grant of service connection for the Veteran's bladder dysfunction is March 20, 1998, the date of the VA treatment record showing the relationship between the Veteran's service-connected low back disorder and his neurogenic bladder disorder.  

The record clearly reflects that the objective medical finding of a relationship between the Veteran's service-connected low back disorder and his neurogenic bladder on March 20, 1998.  

While the Board is certainly sympathetic to the Veteran's argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board can only determine whether the Veteran meets all of the requirements of the benefit being sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the Veteran's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

The evidence against the Veteran's claim for an earlier effective date is highly fact-based.  Given the facts above, as a matter of law, there can be no earlier effective date than March 20, 1998.  Hence, the Veteran's claim for an earlier effective date must be denied.

Effective Date Earlier Than May 27, 1997, for the grant of a TDIU.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. (2000).  The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that  § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). 

Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2); (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App at 126. 

Consequently, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The Veteran believes he was totally disabled due to his service-connected disabilities prior to May 25, 1997.  Based upon actions taken in this decision, the Veteran's service-connected low back disorder is now evaluated as 60 percent disabling from April 5, 1990.  As such, the Veteran met the criteria for consideration under 38 C.F.R. § 4.16(a) as of April 5, 1990.  

The Board notes that on his May 25, 1998, TDIU application, the Veteran indicated that he last worked full-time in 1992.  In conjunction with his application, the Veteran submitted a statement from his VA physician, dated in October 1992, indicating that the Veteran would be unable to perform work that would require him to do walking, lifting, bending, or stooping.  It was noted that the Veteran continued to be followed in the Rehabilitation Medicine Service Outpatient Clinic.  

In a December 1995 Social Security Disability decision, it was indicated that the Veteran met the disability insured status requirements of the Act on August 18, 1992, the date the Veteran stated he became unable to work and continued to meet them through at least December 31, 1995.  The Administrative Law Judge observed that the Veteran had not engaged in substantial gainful activity since the date of onset.  In addition, the Board notes that at the time of a September 1990 VA examination, the Veteran indicated that he was working still working on a full-time basis.  

Based upon the above, and resolving all reasonable doubt in favor of the Veteran, an effective date of August 18, 1992, is warranted for the grant of a TDIU, the date that it was factually ascertainable that the Veteran could no longer maintain employment as a result of his service-connected disabilities, namely his low back disorder.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The low back, dysthymic, and neurogenic bowel disability manifestations are contemplated by the rating schedule.  As to the Veteran's dysthymic disorder and neurogenic bowel disorder, there have no recent periods of hospitalization.  Moreover, none of the VA examiners indicated that either of these disorders markedly interfered with the Veteran's employment.  No other exceptional factors have been reported. 

As to the Veteran's low back disorder, the Board notes that the Veteran has been assigned a 60 percent disability as of April 5, 1990, and that this disability served as the basis for the grant of a TDIU.  However, prior to this time, the Veteran was employed on a full-time basis.  There was also no evidence of hospitalization for a low back disorder during the time period where a TDIU had not been assigned.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations for the dysthymic disorder and neurogenic bowel dysfunction,  the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Board has reviewed the Veteran's most recent letter requesting an additional VA examination, beyond those already undertaken.  However, the Veteran was afforded numerous examinations with regard to these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding this issue. 

On the issues of earlier effective dates, the earliest possible date permitted by the effective date regulations has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

The Board does note, however, that the Veteran was notified of the information and evidence necessary to substantiate a claim for an earlier effective date on numerous occasions, including by way of letters sent to the Veteran, the issuance of statements and supplemental statements of the case, the Veteran's testimony at hearings with regard to these issues, and as evidenced by written arguments provided by both the Veteran and his representatives throughout the course of the appeal.  
 
As to the issue of an increased evaluation for the Veteran's service-connected low back disorder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006.  The letter informed the Veteran of what evidence was required to substantiate his increased rating claims, his and VA's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  This letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all available treatment records.  The Veteran was also afforded numerous VA examinations which provided sufficient detail in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements; his testimony; and arguments presented by his various representatives.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

An evaluation in excess of 30 percent for dysthymic disorder is denied. 

A 60 percent evaluation for low back strain with bulging discs at L4-5 and traumatic arthritis from April 5, 1990, is granted.  

A compensable evaluation for service-connected neurogenic bowel dysfunction at any time is denied.  

An effective date earlier than March 20, 1998, for the grant of service connection for bladder dysfunction is denied. 

An effective date of August 18, 1992, for the assignment of a TDIU rating is granted.


REMAND

In light of the Board findings, the Veteran may wish to withdraw all claims, in writing.  However, until he does so, the Board is bound by law to adjudicate all remaining claims before it. 

With regard to the Veteran's claim for service connection for a cervical spine disorder (neck), the Board notes that the Veteran, on at least one occasion in service, had a fellow soldier fall on him causing him to seek treatment for upper extremity pain.  The Board further notes that the Veteran fell in service and injured his back.  He has stated that it is his belief that his current cervical spine disorder is as a result of either an injury sustained in service or was caused or aggravated by his service-connected lumbar spine disorder.  

With regard to his claim of service connection for cardiovascular disease and myocardial ischemia, to include as secondary to his service-connected hypertension, the Board notes that the Veteran has not been afforded a VA examination to superficially address what, if any, current heart disease, he currently has, and its relationship, if any, to his period of service or his service-connected hypertension.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Board further notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Based upon the above, the Veteran should be afforded a VA examination to determine the etiology of any claimed heart disease, to include cardiovascular disease and myocardial ischemia, and any current cervical spine disorder, and their relationship, if any, to his period of service or his service-connected hypertension, or lumbar spine disorder, respectively.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disease, to include cardiovascular disease and myocardial ischemia.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner should indicate what, if any, heart disease, to include cardiovascular disease or myocardial infarction, is present.  If heart disease is found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If not, is it at least as likely as not that any service-connected disorder, including hypertension, caused or aggravated (permanently worsened) any current heart disease?  The examiner should provide detailed rationale for these opinions. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file and note review in the report. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner should indicate what, if any, cervical spine disorders are present.  If a cervical spine disorder is found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If not, is it at least as likely as not that the Veteran's service-connected lumbar spine disorder caused or aggravated (permanently worsened) any cervical spine disorder?  The examiner must provide detailed rationale for these opinions.


3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


